DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 13 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei (US 10616590 B1, hereinafter “Wei”).

Regarding claim 1. Wei teaches a method comprising: 
receiving, by a computing device, a current encoding stream of a video (Column 4 lines 60-64; “(generating an adaptive encoding ladder includes obtaining video samples (302) for performing trial encodes to generate points for a data space. Referring to FIG. 1, media content 105 contains multiple video titles and depicting four video titles);
selecting, by the computing device, a first measurement for a reference encoding stream to measure a quality of the reference encoding stream (column 7 lines 35-51; “(43), select a number of encoding profiles in trial encoding profiles 155 to represent optimal coverage of a data space that encompasses all of the sets of values of encoding parameters represented by the overall possible permutation of encoding profiles; “(44) For example, if the majority of encoding profiles in trial encoding profiles 155 correspond to numerous different values for encoding parameters with little impact on quality, bit rate [first measurement], …, encoding parameter such as  adaptive-quantization strength, constant rate factor, inter noise reduction level, or quantization group size); 
comparing, by the computing device, a second measurement of the current encoding stream to the first measurement of the reference encoding stream (Column 9 lines 8-16;  “(50), comparing compressed video with a reference source and outputs a value that predicts how viewers would rate the quality of the compressed video the quality level corresponds to a quality metric algorithm such as Peak Signal-to-noise Ratio (PSNR), Structural Similarity Index (SSIM), Video Multimethod Assessment Fusion (VMAF), [second measurement, measurement of quality of encoding]; Column 10 lines 4-16; “(56), FIG. 4A, comparing the compressed video with a reference source by using VMAF quality metric is determined for each particular trial encoding output.); and 

    PNG
    media_image1.png
    339
    563
    media_image1.png
    Greyscale

outputting, by the computing device, whether the current encoding stream is validated based on the comparing (column 10 lines 35-42; “(59) For the trial encoding outputs for all encoding profiles that include a value of 1950 for the maximum bit rate encoder parameter setting, the horizontal dashed line corresponding to threshold 405 represents a quality threshold. For example, all the circle marks below the threshold 405 are pruned, representing that circle marks with a VMAF quality metric level below about 88 are excluded as input points for determining an adaptive encoding ladder.”).


Regarding claim 2. The method of claim 1, further comprising: 
selecting the reference encoding stream based on a similarity between the reference encoding stream and the current encoding stream (column 9 lines 4-16; “(50) For example, the quality level for video played back to a customer of a video streaming service is a design constraint, therefore data point generation (306) uses a data space including a video quality level dimension. In certain implementations, the quality level corresponds to a quality metric algorithm that compares the compressed video with a reference source and outputs a value that predicts how viewers would rate the quality of the compressed video. A person having ordinary skill in the art would recognize that the disclosed techniques are compatible with a wide range of quality metric algorithms, including the Peak Signal-to-noise Ratio (PSNR), Structural Similarity Index (SSIM), Video Multimethod Assessment Fusion (VMAF), etc.”).


Regarding claim 3. The method of claim 2, wherein selecting the reference encoding stream comprises: 
comparing a first characteristic of the current encoding stream to a second characteristic of the reference encoding stream (column 10 lines 20-34; “(58) The encoding profiles corresponding to the points in FIG. 4A use three different maximum bit rate settings, specifically, 1950 (represented by the circle marks), 5000 (represented by the triangle marks), and 9000 (represented by the plus marks) maximum kbps, as indicated by the legend 460. For example, the circle marks in FIG. 4A depict the actual bit rates for the trial encoding outputs for all encoding profiles that include a value of 1950 for the maximum bit rate encoder parameter setting, as represented by the distribution of circle marks to the right of the 0 kbps and slightly to the left of the 2000 kbps horizontal axis ticks. These same circle marks also represent quality metric values (with higher values corresponding to higher quality for the VMAF quality metric), as represented by the range of values on the vertical axis between slightly above 75 to slightly below 94.”); and 
determining whether to use the reference encoding stream as a reference for the current encoding stream (column 10 lines 20-34; “(58) The encoding profiles corresponding to the points in FIG. 4A use three different maximum bit rate settings, specifically, 1950 (represented by the circle marks), 5000 (represented by the triangle marks), and 9000 (represented by the plus marks) maximum kbps, as indicated by the legend 460. For example, the circle marks in FIG. 4A depict the actual bit rates for the trial encoding outputs for all encoding profiles that include a value of 1950 for the maximum bit rate encoder parameter setting, as represented by the distribution of circle marks to the right of the 0 kbps and slightly to the left of the 2000 kbps horizontal axis ticks. These same circle marks also represent quality metric values (with higher values corresponding to higher quality for the VMAF quality metric), as represented by the range of values on the vertical axis between slightly above 75 to slightly below 94.”).


Regarding claim 4. The method of claim 2, wherein selecting the reference encoding stream comprises:
comparing the current encoding stream to a plurality of reference encoding streams (column 9 lines 31-53, column 10 lines 20-34; “(53) Since data space 175 is multidimensional, each generated data point corresponds to a vector. It should be noted that each data space vector corresponds to the encoding parameter values vector for a particular encoding profile in trial encoding profiles 155. A wide variety of techniques can be used to represent the data space vectors and the encoding parameter values vectors. For example, one point in data space 175 may be the data space vector {quality: 75, bit rate: 1950 kbps, encoding runtime per frame: 273 ms}. In some implementations, for a set of encoding parameters (such as the five parameters of aq-mode, subme, ref, part and trellis), with each parameter having n possible options, (such as n=3, 7, 16, 10 and 3, respectively, for the five example encoding parameters), an example of an encoder parameter values vector associated with the data space vector {quality: 75, bit rate: 1950 kbps, encoding runtime per frame: 273 ms} is the vector {2, 1, 2, 1, 3}, which specifies the ×264 encoder for the H.264 standard with adaptive quantization mode enabled, the fastest sub-pixel motion estimation scheme; two reference frames; a partition size of P8×8; and the use of trellis algorithm for quantization and CABAC for entropy coding.” “(58) The encoding profiles corresponding to the points in FIG. 4A use three different maximum bit rate settings, specifically, 1950 (represented by the circle marks), 5000 (represented by the triangle marks), and 9000 (represented by the plus marks) maximum kbps, as indicated by the legend 460. For example, the circle marks in FIG. 4A depict the actual bit rates for the trial encoding outputs for all encoding profiles that include a value of 1950 for the maximum bit rate encoder parameter setting, as represented by the distribution of circle marks to the right of the 0 kbps and slightly to the left of the 2000 kbps horizontal axis ticks. These same circle marks also represent quality metric values (with higher values corresponding to higher quality for the VMAF quality metric), as represented by the range of values on the vertical axis between slightly above 75 to slightly below 94.”); and 
selecting the reference encoding stream from the plurality of reference encoding streams based on a similarity to the current encoding stream (column 10 lines 20-34; “(58) The encoding profiles corresponding to the points in FIG. 4A use three different maximum bit rate settings, specifically, 1950 (represented by the circle marks), 5000 (represented by the triangle marks), and 9000 (represented by the plus marks) maximum kbps, as indicated by the legend 460. For example, the circle marks in FIG. 4A depict the actual bit rates for the trial encoding outputs for all encoding profiles that include a value of 1950 for the maximum bit rate encoder parameter setting, as represented by the distribution of circle marks to the right of the 0 kbps and slightly to the left of the 2000 kbps horizontal axis ticks. These same circle marks also represent quality metric values (with higher values corresponding to higher quality for the VMAF quality metric), as represented by the range of values on the vertical axis between slightly above 75 to slightly below 94.”).


Regarding claim 5. The method of claim 2, wherein selecting the reference encoding stream comprises: 
using a reference encoding stream from another encoding of the video at a different bitrate (column 10 lines 20-34; “(58) The encoding profiles corresponding to the points in FIG. 4A use three different maximum bit rate settings, specifically, 1950 (represented by the circle marks), 5000 (represented by the triangle marks), and 9000 (represented by the plus marks) maximum kbps, as indicated by the legend 460. For example, the circle marks in FIG. 4A depict the actual bit rates for the trial encoding outputs for all encoding profiles that include a value of 1950 for the maximum bit rate encoder parameter setting, as represented by the distribution of circle marks to the right of the 0 kbps and slightly to the left of the 2000 kbps horizontal axis ticks. These same circle marks also represent quality metric values (with higher values corresponding to higher quality for the VMAF quality metric), as represented by the range of values on the vertical axis between slightly above 75 to slightly below 94.”).

Regarding claim 6. The method of claim 2, wherein selecting the reference encoding stream comprises: 
using a reference encoding stream from another encoding of the video using a different encoding protocol than that used for encoding the current encoding stream (column 5 lines 59-67, column 14 lines 42-48; “(29) For example, using the open source ×264 encoder for the H.264 standard, trial encoding profiles 155 in FIG. 1 can include different values for encoding parameters including but not limited to adaptive-quantization mode (aq-mode parameter), the number of reference frames (ref parameter), the sub-pixel motion estimation method (subme parameter), the partition size for intra and inter motion compensation (part parameter), and the quantization approach (trellis parameter).”, “(78) It should be noted that the techniques described herein are agnostic to specific codec implementation, and may be employed to configure encoders implemented according to any of a wide variety video compression standards including, for example, Advanced Video Coding (AVC) or H.264, High Efficiency Video Coding (HEVC) or H.265, AV1, VP8, and VP9, as well as future standards, e.g., H.266”).


Regarding claim 7. The method of claim 1, wherein selecting the first measurement for the reference encoding stream comprises: 
determining the first measurement for at least a portion of frames of the reference encoding stream (column 10 lines 4-16; “(56) For example, FIG. 4A illustrates a data space with two dimensions. It should be appreciated that the data space may be greater than two dimensions, but for clarity purposes, FIG. 4A only depicts a data space 470 with the dimensions of quality along the vertical axis using the VMAF quality metric, and actual bit rate along the horizontal axis in units of kbps. The VMAF quality metric is determined for each particular trial encoding output by, for example, comparing the compressed video with a reference source. The actual bit rate is determined by, for example, referencing log files generated during the encoding process, by dividing the file size by the duration of the video sample (e.g., number of frames divided by the frames per second), etc.”).


Regarding claim 8. The method of claim 1, wherein selecting the first measurement for the reference encoding stream comprises: 
determining the first measurement for each frame in the reference encoding stream (column 10 lines 4-16; “(56) For example, FIG. 4A illustrates a data space with two dimensions. It should be appreciated that the data space may be greater than two dimensions, but for clarity purposes, FIG. 4A only depicts a data space 470 with the dimensions of quality along the vertical axis using the VMAF quality metric, and actual bit rate along the horizontal axis in units of kbps. The VMAF quality metric is determined for each particular trial encoding output by, for example, comparing the compressed video with a reference source. The actual bit rate is determined by, for example, referencing log files generated during the encoding process, by dividing the file size by the duration of the video sample (e.g., number of frames divided by the frames per second), etc.”).



Regarding claim 13. The method of claim 1, wherein: 
the first measurement comprises a threshold list for frames of the reference encoding stream (column 11 lines 31-51; “(63) It should be appreciated that the value for a threshold for pruning along a particular dimension can be a function of encoding parameter values. For example, the horizontal dashed lines corresponding to thresholds 405, 410, and 415 are at different quality metric values. This represents that for each of the three different maximum bit rate settings illustrated in FIG. 4A, 1950, 5000, and 9000 maximum kbps, a different quality metric value is used for thresholds 405, 410, and 415 (a higher maximum bit rate corresponds to a higher quality cutoff). As another example, the vertical solid lines corresponding to thresholds 425 and 435 (which are each 20% greater than the average values indicated by statistical measures 420 and 430) are at different bit rate values. This represents that for each of the three different maximum bit rate settings, a different bit rate constraint is used for thresholds 425 and 435 (a higher maximum bit rate corresponds to a higher bit rate cutoff). It should further be appreciated that the value for a threshold for any dimension is not limited to being a function of maximum bit rate, and can be a function of any encoding parameter (resolution, quantization, etc.)”), and 
thresholds in the threshold list are compared to respective frames of the current encoding stream (column 11 lines 31-51; “(63) It should be appreciated that the value for a threshold for pruning along a particular dimension can be a function of encoding parameter values. For example, the horizontal dashed lines corresponding to thresholds 405, 410, and 415 are at different quality metric values. This represents that for each of the three different maximum bit rate settings illustrated in FIG. 4A, 1950, 5000, and 9000 maximum kbps, a different quality metric value is used for thresholds 405, 410, and 415 (a higher maximum bit rate corresponds to a higher quality cutoff). As another example, the vertical solid lines corresponding to thresholds 425 and 435 (which are each 20% greater than the average values indicated by statistical measures 420 and 430) are at different bit rate values. This represents that for each of the three different maximum bit rate settings, a different bit rate constraint is used for thresholds 425 and 435 (a higher maximum bit rate corresponds to a higher bit rate cutoff). It should further be appreciated that the value for a threshold for any dimension is not limited to being a function of maximum bit rate, and can be a function of any encoding parameter (resolution, quantization, etc.)”.

Regarding claim 19. A non-transitory computer-readable storage medium claim 19 is drawn to the non-transitory computer-readable storage medium of using the corresponding to the method of using the same as claimed in claim 1. Therefore, the non-transitory computer-readable storage medium claim 19 corresponds to the method claim 1, and is rejected for the same reasons of anticipation as used above.

Regarding claim 20. An apparatus claim 20 is drawn to the apparatus corresponding to the method of using same as claimed in claim 1. Therefore, apparatus claim 20 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used above.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wei as applied to claim 1 above in view of KATSAVOUNIDIS (US 20200169593 A1, hereinafter “KATSAVOUNIDIS”).

Regarding claim 14. Wei discloses the method of claim 1, wherein comparing the second measurement of the current encoding stream to the first measurement of the reference encoding stream as shown in rejection to claim 1 above. 
Wei failed to disclose using a sliding window to compare the first measurement for a first set of frames in the reference encoding stream and to the second measurement for a corresponding first set of frames in the current encoding stream.
KATSAVOUNIDIS, however, in the same field of endeavor before the effective filing date, shows using a sliding window to compare the first measurement for a first set of frames in the reference encoding stream and to the second measurement for a corresponding first set of frames in the current encoding stream (KATSAVOUNIDIS: 0155, 0156, 0169; Figure 11; “[0155] As shown, the bitrate filtering engine 1110 receives the media encode point 370(2) and the variability constraint 148 and generates the upgrade candidate list 870. The variability constraint 148 includes, without limitation, a sliding window size 1180, a bitrate ratio threshold 1190, and a subsequence percentage 1192. The sliding window size 1180 specifies a number of frames. The bitrate ratio threshold 1190 specifies a maximum ratio between a peak bitrate and the average bitrate 732 for a given media encode point 730. The bitrate ratio threshold 1190 is also referred to herein as a “maximum peak-to-average bitrate ratio.” The subsequence ratio 1192 specifies a maximum ratio between a peak bitrate and the bitrate 532 for a given subsequence encode point 322. In alternate embodiments, the variability constraint 148 may specify a constraint associated with any media metric in any technically feasible fashion.”, “[0156] The bitrate filtering engine 1110 includes, without limitation, any number of time windows 1130, and any number of bitrate ratios 1140. The number of the bitrate ratios 1140 is equal to the number of the time windows 1130, and the bitrate ratio 1140(x) is associated with the time window 1130(x). The bitrate filtering engine 1110 generates the time windows 1130 based on the sliding window size 1180, a sliding increment of one frame, a frames per second parameter, and the length of the media title.”, “[0169] In alternate embodiments, the trellis iterator 350 may implement any number and type of variability constraints 148 in any technically feasible fashion. For instance, in some embodiments, the trellis iterator 350 may include, without limitation, the bitrate filtering engine 1110, the quality constraint engine 820, the derivative engine 850, and the upgrade engine 860. In operation, the bitrate filtering engine 1110 generates the upgrade candidate list 870 based on the media encode point 730(x) and the variability constraint 148(0) that specifies the sliding window size 1180, the bitrate ratio threshold 1190, and the subsequence ratio 1192.”).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to incorporate the sliding window comparison method of KATSAVOUNIDIS in the comparing video stream method of Wei in order to give more accurate comparison and increase the effectiveness and smoothness of the video stream and increase user satisfaction for the video streaming.


Regarding claim 15. The method of claim 14, wherein the sliding window is moved to compare the first measurement for different set of frames in the reference encoding stream and to the second measurement for corresponding different sets of frames in the current encoding stream (0155, 0156, 0169; Figure 11).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to incorporate the sliding window comparison method of KATSAVOUNIDIS in the comparing video stream method of Wei in order to give more accurate comparison and increase the effectiveness and smoothness of the video stream and increase user satisfaction for the video streaming.



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wei as applied to claim 1 above in view of Chung et al. (US 20150326861 A1, hereinafter “Chung”).

Regarding claim 16. Wei discloses the method of claim 1, wherein outputting whether the current encoding stream is validated as shown in rejection to claim 1 above. 
Wei failed to disclose counting a number of failures when comparing the first measurement for sets of frames in the reference encoding stream and the second measurement for corresponding sets of frames in the current encoding stream.
Chung, however, in the same field of endeavor before the effective filing date, shows counting a number of failures when comparing the first measurement for sets of frames in the reference encoding stream and the second measurement for corresponding sets of frames in the current encoding stream (Chung: 0027; Figure 1; “[0027] In the embodiment depicted in FIG. 1, the wireless network is compliance with IEEE 802.11 protocol standard. The media access control layer (MAC) monitoring unit 140 may monitor a MAC layer information data provided by a MAC layer of the network unit 110 as a basis for analysis. The MAC layer information data may at least include link speed (LS), transmitted fragment count (TFC), failed count (FC), received fragment count (RFC) and FCS error count (FEC). Through said information data, the processing unit 150 would be understand a connection status of current connection (a connection between the wireless network access point 230 and the mobile electronic device 10). In an embodiment of the invention, the processing unit 150 may further calculate a rate of success or failure in transmitting the packets according afore-said MAC layer information data, and thereby estimating whether it is necessary to execute the image interpolation procedure to the video stream VS.”); and 
outputting a result for whether the current encoding stream is validated based on the number of failures (0027).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to incorporate the counting a number of failures when comparing of Chung in the comparing video stream method of Wei in order to give more accurate comparison and increase the effectiveness, smoothness of the video stream, decrease the amount of failures, and increase user satisfaction for the video streaming.



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wei as applied to claim 1 above in view of KATSAVOUNIDIS (US 20200145709 A1, hereinafter “KATSAVOUNIDIS’709”).

Regarding claim 17. Wei discloses the method of claim 1, wherein outputting whether the current encoding stream is validated as shown in rejection to claim 1 above. 
Wei failed to disclose locally identifying one or more frames where it is determined that encoding errors occurred in the reference encoding stream based on the comparing.
 KATSAVOUNIDIS’709, however, in the same field of endeavor before the effective filing date, shows locally identifying one or more frames where it is determined that encoding errors occurred in the reference encoding stream based on the comparing (KATSAVOUNIDIS’593: 0082; Figure 2; “[0082] For explanatory purposes only, FIG. 2 depicts four exemplary configured encoders 162. The configured encoders 162(0)-162(2) are associated with the HEVC encoding standard. The configured encoder 162(0) is the HEVC encoder 164 that implements a “psy-rd” of 0. As persons skilled in the art will recognize, the “psy-rd” parameter for an HEVC encoder typically controls how much the encoder penalizes rate control decisions for the appearance of coding error, and not only by energy. In general, as the value of the psy-rd parameter increases, the number of tuning operations that the HEVC encoder performs to minimize the visual appearance of coding errors also increases. By contrast, the configured encoder 162(1) is the HEVC encoder 164 that implements a “psy-rd” of 1.0. The configured encoder 162(2) is the HM encoder 164 that does not include any parameter mappings 260. Accordingly, the configured encoder 162(2) implements default values for each configuration parameter.”).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to incorporate the means of finding the encoding errors occurred in the reference encoding stream based on the comparing as shown by KATSAVOUNIDIS’709 in the comparing video stream method of Wei in order to give more accurate comparison and increase the effectiveness, smoothness of the video stream, decrease the amount of failures, and increase user satisfaction for the video streaming.



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wei as applied to claim 1 above in view of Kottke et al. (US 20200169593 A1, hereinafter “Kottke”).

Regarding claim 18. Wei discloses the method of claim 1, wherein outputting whether the current encoding stream is validated as shown in rejection to claim 1 above. 
Wei failed to disclose determining an adjusted encoding parameter to re-encode one or more frames of the current encoding stream.
Kottke, however, in the same field of endeavor before the effective filing date, shows determining an adjusted encoding parameter to re-encode one or more frames of the current encoding stream (Kottke: 0016; “[0016] Different methods and systems have been proposed to adapt input parameters for video encoding based on the video characteristics. In [Carmel, S. et al., “Quality driven video re-encoding,” U.S. patent application Ser. No. 14/912,291, filed Aug. 11, 2014], a metric called block-based coding quality is computed for a given video to be encoded (referred to herein as a source video) and then a decision is made as to how much the target bitrate can be lowered while maintaining an acceptable value of the quality metric. In this case, there is a single metric to compute and a single input parameter to be modified (the target bitrate), and the video to be encoded must be re-encoded in a closed-loop system to obtain the “improved” (lower-bandwidth) encoding. In [Koren, N. et al., “Encoding/transcoding based on subjective video quality preferences,” U.S. patent application Ser. No. 15/049,051, filed Feb. 20, 2016], video quality (VQ) is measured by an “objective VQ compare module” to determine how closely an encoded video matches a user's “VQ profile” (representing the user's aesthetic video preferences), with the results fed back to allow re-encoding of the video at a lower bandwidth or higher quality. Koren et al. gives no details as to what constitutes the metrics in the “objective VQ compare module” or what input parameters are modified in the re-encoding. It is clear, however, that both of the methods described above are closed-loop systems that require multiple encodings of the same source video to obtain the final encoding with improved settings.”).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to incorporate the determining of an adjusted encoding parameter to re-encode one or more frames of the current encoding stream as shown by Kottke in the comparing video stream method of Wei in order to give more accurate comparison and increase the effectiveness, smoothness of the video stream, decrease the amount of failures, increase user satisfaction for the video streaming, and reduce the encoding cost.


Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482